»-:rw(§:r§§ ~ \\(\z. \3.'4
Ag£/ AEH§‘/A / A/El//)
/714/\4`/ fall/1 0/§ §f/m/`/Mh/ /1’??540/

f - RECE|VED lN
O`ZF/ W /‘/M 514 Qm- /Fé couRToFcR\MlNALAPPEALs
LZi/)/ / j >ZA/~'/b/v/ 1
_ UQT 02 2015
444/kw /f//w 74///»2;4~3
Abemcosta,€!erk

®Cw| @[L//<

4 91@@44 01 101/1134 powe/13 041/041 Qrese\\yfr t1\12,w/11@
11 guam @Ur 01 Wuf;w‘) /)c . |1:@/§.

afbe QS$JS`~MMLC EM_ ~1'1\1\< 1\/1¢_11¢0 1"3 l§r@c411\1
@/@17#41;4¢>41¢1~ \Y'K;ML `1/;}/[ /[4. \04w§ 775‘£5

CAUSE NO: CR-08-0075-C, CR-08-0076-C
CR-08-0077-C, CR-O8-OO78-C

 

 

'EX'PARTE 'IN THE DISTRICT COURT

HAYS COUNTY, TEXAS '

¢/.`/>¢/.`/)¢/.`/J¢M

ROBERT FLORES SAMANIEGO, Jr. 22nd»JUDICIALDISTRICT

APPLICANT{S OBJECTIONlS TO STATE'S ANSWER TO
APPLICANT'S THIRD APPLICATION FOR WRIT OF HABEAS CORPUS RELIEF

 

'TO THE HONORABLE JUDGE OF"SAID COURT§ '

Comes Now, Robert Samaniego,_TDCJ#'1566425, Applicant, pro se, and files this
the above entitled styled numbered cause Pursuant to Rules of Civil Procedure,
rule 307 and would show the Court the following:_

4 ul.

Mr. Samaniego recieved-the State's answer on the 20th day of September. 2015

denying his Third application for writ of habeas corpus relief. Mr. Samaniego

" that there are no claims and ';

objects to the honoerable courts allegations
issues that could not have been presented previouslv~in an Original Application".
II.

Mr. Samaniego asserts that there "are" claims and issues that could not have
been presented in his Original Application for habeas corpus relief", had it not ~
have been for the court reporters incomplete record (transcript) when the state
purposely withheld the motion in limine from the rcord that Mr.'Samaniego has
been claiming his ground five "ineffective assistance of counsel for failing to
file a motion in limine to prevent the state from eliciting his prior convict-

ions over (18) years old". See court reporters record (captions).

_ 111. ' .,.
111. NEwLY DISCOVERED EvIDENcE `; "

 

Because the motion in limine was purposely withheld from the court reporters

record, it prevented Mr. Samaniego from effectively presenting the court with

facts that the motion in limine is void as`a matter of law, when the record clear-
ly demonstrates that the void motion in limine was filed stamped with the clerk
4li`ebu_ary 2, 2009 and the certificate of service was issued on Eebuary 2, 2008,

one year apart, "[A] proper citation must show the date the petition was filed"
See Tex.R.Civ. P. 99(b)(4), "[T] exas law has long held that errors in stating
lthe"petitions filing date are fatally defective." see Garza v. Carza; 223 05012d
964 (Tex. Civ. App. -San Antonio 1949. no writ); Conner v. W. C. Bowman Lumber Co.

45 S.W.2d 237. 238 (Tex. Civ. App. -Austin 1931. no writ) Nat' l Ben Franklin Fire
.Ins .Co. V. Scott. 214 S.W. 604 (Tex. Civ App. -Amarillo 1919. no writ) See also
Applicants brief in support of his Ihirdéwrit of Habeas Corpus for Relief. Thus,
because the motion in limine is void as a matter of law ultimately makes counsel
ineffectivelfor not filing a motion in limine, hule of Civil Procedure relating'
to issuance of service and return of citation are "mandatory"; failure to strictly
comply therewith will render invalid service of processt See Uvaldethuntrijlub
v, Martin_lineng$upply Co,.4lnc4?6§5{$.W,2d 375. reversed 690 §.W42d`8§4_§lex.
éPP§.~,San~An~.‘-?,Qni,_<>.1;9'8.‘?'?,'=. Appr¢XiFnaF¢lv $14.,9§0#'00 v- .St@r€’ 2,6`1_.$-‘1~,3<1 182-

7 The Newly Discovered Evidence was_unknown to Mr,.Samaniego at the time of`
trial and the failure to discover the evidence was not due to his own want of
diligence. the materiality of evidence had it been included in the court report-
ers record would have brought about a different result in another trial, the
evidence is  admissable and not merely cumulatlve corrborative, collateral or
impeaching of other evidence. Vernon' s Ann Texas C. C. P. arts 40. 03, 40. 03(6),

40. 05 U. S. A. Cost. Amend. 5.
VI STATE CQURTS CONSTlTUTIONAL VlOLATION

_ Mr. Samaniego was denied his Constitutional rights to due process and equal
protection of the law when the state habeas court prevented him from fully de-

veloping his claims of ineffective asslstance of counsel and constitutional

violations. Moreover, trial counsel was not allowed the opportunity to support'

or contest Mr. Samaniego's ground_for relief resulting in proceedings that were
not compiled in a fair _manner and were outside the constraints of due process.

V. TRIAL COURTS FAILURE TO ISSUE FINDINGS QF FACT AND v
" CONCLUSl0NS OF LAW REQUESTED BY APPLlCANT

H 0n the 5th day of August. 2015 Mr. Samaniego requested for the honorable court
to issue findings of fact and conclusions of law. Because, the trial court ruled
on Mr. Samaniego' s merits incorperated in his Third habeas corpus, Mr. Samaniego
Was required to obtain written order actually reflecting that decision. See Ex-
Parte Martell. 901 S.W.2d 754 (Tex. 4 Dist. 1995): also see Mr. Samaniego' s
issue' s requested in his request for findings of fact and conclusions of law
filed on the 5th day of August. 2015. ' l

Mr. Samaniego asserts that his Third application for writ of habeas corpus
is not entended to vex, harass or delay any proceeding, but, to bring to the
attention of this Honorable court the 'M1scarr1age of Justice" 'lin Mr. Samanlego s
11. 07 habeas corpus proceedings. Mr. Samaniego requests that this Honorable n
4Court remand this case back to  the trial court for further findings of fact and
conclusions of law pursuant to Texas Rules of 0ivil Procedure. rule 296 and 11. 07
3(d), further, there is a need  for an expansion of the record, these issues can-
not be resolved based on the record before the court, Mr. Samaniego needs to
be brought back to the habeas trial court in Hays County, Texas for an evident~
iary hearing, while the habeas trial court appoints an attorney to represent
Mr. Samaniego. Id. at 11. 07 3(d). 44 n n

wHEREFGRE, PREMISES coNsIDERED, Mr§ Samaniego prays that `this"Honorabie
Court remand this case back to the habeas trial court for further findings of
facts and conclusions of law, and upon rev1ew1ng the record enter its 1udgment

remanding Mr. Samaniego to custody of the Hays County Sheriff for his  unconsti-

tutional conflnement for release.

 

` 1NMATES DECLARATION

 

'11, Rohert Samaniego, TDCJ#'1566425', being'presently:incarcerated-in the'
Huntsville Unit of the 1ex§s Department of Criminal Justice 1n Walker County,
Texas. ver1fy and declare under pen§lty of per_1urv that the facts contained
with1n are true and correct. . - ' di

Executed on thisé§€ 7%day of '” ,2015.

 

    

Robert Samaniego

CER1IF1CATE OF SERVICE
1 Robert Samaniego,1DCJ# 1566425, certify that a true and correct copy
of  the above and foregoing has been delivered to the prison mailroom officials
postage prepaid. first class mail for de1ivery to the following: 'Beverly Crum1ev,
district c1erk at the Government Center, located at 712 S. Stagecoach 1rl te.

2211 San Marcos, Texas 78666.
Executed on this §§€///7 day of §§ _

 

f,zo15.

%Z/QMM/

'Robert Samaniego- /
TDCJ# 1566425

815 12th St.
Huntsville, Texas 77348